—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered April 7, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 81/s to 25 years, unanimously affirmed.
*207Defendant failed to preserve his claim of intentional discrimination by the prosecutor since he failed to challenge the prosecutor’s explanations for rejecting a male African-American panelist (see, People v Allen, 86 NY2d 101, 110-111). Moreover, we find that the prosecutor’s explanation was not pretextual (People v Gonzalez, 212 AD2d 436, Lv denied 85 NY2d 938; People v Manigo, 165 AD2d 660).
Defendant’s sentence was not excessive in view of the brutality of the crime. Concur — Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.